Citation Nr: 0712376	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-41 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of an L-3 fracture, to include a separate 
compensable rating for neurological impairment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

A February 2004 Rating Decision granted the veteran service 
connection for residuals, L-3 fracture, and assigned an 
evaluation of 10 percent, effective April 2003, the date of 
the veteran's claim.  A subsequent July 2004 Decision Review 
Officer Decision granted an increase to 20 percent, effective 
the date of the veteran's claim.  The veteran disagrees with 
the evaluation assigned and has perfected an appeal as to 
that issue.


FINDINGS OF FACT

1.  Residuals of an L-3 fracture have been manifested by no 
more than moderate functional impairment based upon 
orthopedic symptomatology.  Ankylosis was not shown.

2.  Neurological impairment on the left side due to residuals 
of an L-3 fracture is manifested by no more than mild 
incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for the orthopedic symptoms of residuals of an L-3 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5293 (2002), DCs 5292, 5293, 5295 
(2003), DCs 5003, 5235-5243 (2006).

2.  The criteria for an initial evaluation of 10 percent, but 
no more, for neurological impairment on the left side have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2003 letter, which was issued before initial 
consideration of the claim on appeal.  Initially, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for residuals 
of an L-3 fracture.  In this type of circumstance, if the 
claimant has received a VCAA letter for the underlying claim 
and raises a new issue (i.e., increased rating) following the 
issuance of the rating decision that awarded the underlying 
claim, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  This was 
completed when VA issued a statement of the case in July 2004 
wherein it provided the veteran with the evidence necessary 
to establish a higher evaluation for residuals of an L-3 
fracture.  

As to the July 2003 letter, VA informed the veteran of the 
types of evidence needed in a claim for service connection.  
VA also told him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of degrees of 
disability.  The veteran was awarded the earliest effective 
date possible for his claim; therefore, that issue is moot.  
See 38 U.S.C.A. § 5110(a) (effective date of original claim 
shall not be earlier than date of claim).  As there will be 
no further increase as a result of this decision, further 
information about effective dates is not needed as to the 
orthopedic residuals.  RO will address the effective date for 
the separate neurological rating prior to implementing the 
grant by the Board.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran has asserted that the residuals of an L-3 
fracture are worse than the current 20 percent evaluation 
contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for residuals of an L-3 
fracture, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Residuals of a fracture of the vertebra were evaluated under 
DC 5285 prior to September 26, 2003.  Under this code, if 
there is no cord involvement, the veteran is not bedridden or 
requiring long leg braces, and if there is no abnormal 
mobility requiring a neck brace, the disability is to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, DC 5285 (2003)

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 20 percent evaluation is assigned for 
moderate limitation of motion of the lumbar spine.  The 
highest rating allowable pursuant to this diagnostic code, 
40 percent, will be awarded upon evidence of severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, a 
20 percent evaluation for lumbosacral strain requires 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
The highest rating allowable under this diagnostic code, 
40 percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:   

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

The words "mild," "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  In this case, it is more 
beneficial to give the veteran separate evaluations for his 
chronic orthopedic and neurological manifestations, which is 
explained below.  

A. Orthopedic Symptoms

At his December 2003 VA examination, the veteran reported 
that in 1997 his back pain was significantly worse, and 
radiated down his leg.  At that time, he was given an 
epidural that resolved some of the pain.  At the 2003 
examination, the veteran reported that he currently had low 
back pain with no radiation.  The veteran denied being told 
by a provider to have bedrest in the last year.  The examiner 
noted that the veteran stood erect and had normal gait.  

Regarding the veteran's back range of motion, the examiner 
reported that the veteran had forward flexion to 80 degrees, 
with pain at 70 to 80 degrees.  He had extension to 
20 degrees, with pain from 10 to 20 degrees.  Left and right 
side bend were to 20 degrees, and left and right rotation to 
30 degrees.  The examiner noted no significant abnormality of 
color, deformity, swelling or atrophy.  After repetitively 
flexing and extending, testing for pain, weakness, 
fatigability, and incoordination showed no changes, same 
range of motion, with the same pain pattern.  The examiner 
reported that a November 1997 EMG showed L-4 radiculopathy.  
A December 2003 x-ray was noted as consistent with the 
examiner's opinion, and showed mild degenerative joint 
disease of the facets at L5-S1.  The x-ray showed no other 
abnormalities.

At a June 2004 VA examination, the veteran reported chronic 
pain which radiated into, and was constantly present in, his 
left leg.  He denied any numbness, tingling, sensory 
abnormalities, or weakness.  The examiner's impression was 
that the veteran had signs of L3-4 radiculopathy and that 
they were related to his L3 fracture.  

The next day, the veteran was given another VA examination, 
and he reported that he has had pain in his lower back, which 
radiates to his left leg, since service.  The veteran also 
reported having difficulty with any repetitive motion.  The 
physical examination showed that the veteran walked with a 
limp and stood erect.  His lumbosacral spine had forward 
flexion to 45 degrees with pain starting at 10 degrees.  
Extension was to 15 degrees with pain at 10 degrees.  Left 
and right lateral flexion and left lateral rotation were to 
20 degrees with pain at approximately 5 degrees.  Right 
lateral rotation was to 30 degrees with pain at approximately 
10 degrees.  The examiner noted that DeLuca requirements were 
declined by the veteran because of pain which is brought on 
by use of the spine.  The examiner also reported that the 
lumbosacral spine showed no significant abnormality of color, 
deformity, swelling, or atrophy.

A private examination from June 2004 shows that one and a 
half years before the examination the veteran had low back 
pain radiating into the left lower extremity accompanied by 
numbness and paresthesias.  He reported that at the time of 
the 2004 examination he had generalized stiffness, especially 
of the low back, and that was affecting his daily activities 
and his work.  The physician reported that lumbar lordosis 
was slightly attenuated and that lumbar range of motion was 
limited in all planes especially in extension causing 
discomfort.  There was lumbosacral pain and some spasms.  The 
physician's impression was lumbar disc herniation with left 
lumbar radiculopathy, and lumbar spinal stenosis.  

After an August 2004 follow up, the same physician reported 
that an MRI showed disk bulges but no frank herniation, there 
was facet arthrosis and left L5-S1 neural foraminal 
narrowing.  He noted that lumbar range of motion was painful 
in extension, and flexion is also limiting.  His impression 
was left lumbar S1 radiculopathy secondary to lumbar spine 
foraminal stenosis, and degenerative disk disease and facet 
arthrosis.   

After a careful review of the evidence, the Board finds the 
preponderance of it is against a finding of an initial 
evaluation in excess of 20 percent for the orthopedic 
residuals of an L-3 fracture under either the present rating 
schedule, or the schedule in effect prior to September 2003.  

Considering the rating schedule in effect prior to September 
2003, the veteran does not warrant an evaluation higher than 
20 percent based on his limitation of motion.  The June 2004 
VA examination showed forward flexion to 45 degrees with pain 
at 10 degrees, and other limited motion.  These findings 
showed the most limitation of motion of any of the 
examinations of record.  However, the Board associates these 
findings with "moderate" limitation of motion, rather than 
"marked," or "severe."  Therefore, an evaluation in excess 
of 20 percent under DC 5292 is not appropriate; and while 
there is evidence of arthrosis and that lumbar lordosis was 
slightly attenuated, the preponderance of the evidence is 
against a finding that the veteran has listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; and a 
rating in excess of 20 percent under DC 5295 is not in order.  
See 38 C.F.R. §§ 4.71a, DCs, 5292, 5295 (2003).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003; and under the 
current DC 5243, effective September 26, 2003; the veteran 
does not warrant an evaluation in excess of 20 percent for 
based on incapacitating episodes.  At the veteran's December 
2003 VA examination, he denied being told by a provider to 
have bedrest in the last year.  There is no competent 
evidence of record that the veteran had incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months; therefore, the veteran does not warrant 
an evaluation in excess of 20 percent for intervertebral disc 
syndrome under this criteria, unless, as explained below, the 
veteran is rated for his orthopedic and neurological symptoms 
separately.  38 C.F.R. §§ 4.71a, DCs 5243 (2006), 5293 
(2002).  

Considering the rating schedule in effect after September 26, 
2003, the veteran would need forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, to warrant an 
evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2006).  The veteran's examinations show that 
his back has a limited range of motion, but they do show that 
he can move his thoracolumbar spine; therefore, the 
preponderance of the evidence is against a finding that the 
veteran has favorable ankylosis of the entire thoracolumbar 
spine.  See id.  As noted above, the June 2006 VA examination 
reports the most limitation of motion of the veteran's back.  
This examination shows forward flexion to 45 degrees, with 
pain at 10 degrees.  Therefore, the preponderance of the 
evidence is against a finding that the veteran's forward 
flexion of the thoracolumbar spine is to 30 degrees or less, 
and that an evaluation in excess of 20 percent for the 
orthopedic symptoms of his disability is warranted under the 
current DCs 5235-5243.  See id. 

The Board notes that it has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran in this 
case.  The July 2006 VA examiner did not test the veteran's 
range of motion after repetition because the veteran refused 
because of pain which is brought on by use of the spine; he 
also reported difficulty with repetitive motion.  However, 
the preponderance of the evidence is against a finding that 
the veteran's range of motion is affected by pain, weakness, 
fatigability, or incoordination after repetitive use.  The 
last time an examiner evaluated the veteran's range of motion 
after use, at the December 2003 VA examination, the examiner 
reported that after repetitively flexing and extending, 
testing for pain, weakness, fatigability, and incoordination 
showed no changes, same range of motion, with the same pain 
pattern.  Furthermore, both the December 2003 and June 2004 
VA examiners reported no significant abnormality of color, 
deformity, swelling, or atrophy of the back.  See 38 C.F.R. 
§ 4.45(f).  

B. Neurological Symptoms

As noted above, the Board finds that the veteran's disability 
should be rated separately for the orthopedic and 
neurological symptoms.  The veteran's neurological impairment 
on the left side is best evaluated under DC 8520, which 
addresses paralysis of the sciatic nerve.  Total paralysis of 
the sciatic nerve is manifested by the foot dangling and 
dropping, no active movement possible of the muscles below 
the knee, and "weakened or (very rarely) lost" flexion of 
the knee.  38 C.F.R. § 4.124a, DC 8520 (2004).  Mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  Id.  An 80 percent 
disability rating is warranted for complete paralysis of the 
sciatic nerve.  Id.

The evidence shows that the veteran has a neurological 
impairment on the left side.  For example, a June 2004 VA 
examination shows that the veteran had signs of L3-4 
radiculopathy, and the examiner's impression was that it is 
as least as likely as not that his radiculopathy was related 
to his L3 fracture.  Furthermore, in November 1997, a private 
physician reported that electrodiagnostic testing from that 
month was suggestive of L4 radiculopathy.

After a careful review of the competent medical evidence of 
record, the Board finds that the evidence supports a finding 
that the veteran warrants a 10 percent evaluation, but no 
more, for the neurological impairment in the left lower 
extremity; however, the preponderance of the evidence is 
against a finding that the neurological impairment warrants 
more than a 10 percent evaluation.  At his December 2003 VA 
examination, the veteran reported that in 1997 his back pain 
was significantly worse, and radiated down his leg.  At that 
time, he was given an epidural that resolved some of the 
pain.  At the 2003 examination, the veteran reported that he 
currently had low back pain with no radiation.  A June 2004 
VA examination shows that the veteran's deep tendon reflexes 
were +2 in the biceps, triceps, brachial radialis, knee, and 
ankle, except for +1 in the left knee.  The sensory exam was 
normal.  Another June 2004 VA examination shows that the 
veteran's right patellar reflex was 2+ and his left patellar 
reflex 1+.  At both June 2004 VA examinations, the veteran 
reported back pain radiating down his left let.  The Board 
associates findings such as these, showing slightly 
diminished reflexes on the left side, with "mild" 
incomplete paralysis of the sciatic nerve, rather than 
"moderate."  

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants a higher 
evaluation, he was correct and was awarded a higher 
evaluation for his symptoms and then a separate evaluation 
for neurological impairment on the left side.  The objective 
clinical findings, however, do not allow for a higher 
evaluation.  To the extent that the veteran has asserted that 
he warrants more than a 20 percent evaluation for his 
orthopedic symptoms, and a 10 percent evaluation for his 
neurological symptoms, the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an initial evaluation in excess of 20 percent for 
residuals of an L-3 fracture, and 10 percent for a 
neurological impairment on the left side; and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.  The 
additional neurological impairment was shown prior to the 
effective date of the award of service connection, which 
would indicate the 10 percent evaluation should go back to 
the date of the claim.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for residuals 
of an L-3 fracture, and a 10 percent evaluation for a 
neurological impairment on the left side, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for orthopedic symptoms of residuals of an L-3 fracture is 
denied.

Entitlement to an initial evaluation of 10 percent for 
neurological impairment on the left side is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


